         Case 3:20-cv-00096-LPR Document 10 Filed 06/08/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


JEREMY JOHNSTON                                                                 PLAINTIFF
ADC #655364

v.                                Case No: 3:20-cv-00096 LPR


STEVE FRANKS, et al.                                                         DEFENDANTS


                                          JUDGMENT

       Consistent with the Order that was entered on this date, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice for failure to prosecute. The Court

certifies that an in forma pauperis appeal from this Judgment and the accompanying Order would

not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 8th day of June 2020.



                                                 _______________________________
                                                 LEE P. RUDOFSKY
                                                 UNITED STATES DISTRICT JUDGE
